1 Reported in 26 N.W.2d 33.
Appellant has made no pretense whatever of complying with Rule VIII(2) of this court, requiring that the printed record shall contain (212 Minn. xli) "such abridgement of the settled case as will clearly and fully present the questions arising on the appeal." No portion of the settled case, by way of abridgement or otherwise, is *Page 231 
presented. In fact, the printed record is barren of the material necessary for an understanding of the issues. We have here not an error in judgment as to what should be printed, but a complete failure to make any effort to provide the court with an abridgement of the settled case. No timely or satisfactory showing has been made to justify such total noncompliance. This court in its discretion and on its own motion may dismiss an appeal for failure of an appellant to include in the printed record such an abridgement or abstract of the settled case as is essential to a proper consideration and understanding of the questions raised by the appeal. The inclusion in the printed record of an adequate abridgement of the material evidence and rulings involved in the trial below, though essential to a proper consideration of the issues by all members of the appellate court, is not merely for the convenience of this court, but is necessary to enable counsel to bring their briefs and oral arguments into focus with respect to the points in issue. See, Begin v. Liederbach Bus Co. Inc. 167 Minn. 84,208 N.W. 546; Iowa City v. Glassman, 155 Iowa 671, 136 N.W. 899,40 L.R.A.(N.S.) 852; Leach v. Mechanics' Sav. Bank (Iowa)218 N.W. 907; 1 Dunnell, Dig.  Supp. § 353; 3 Am. Jur., Appeal and Error, §§ 612-613; 4 C.J.S., Appeal and Error, §§ 989, 999, 1110.
The appeal is dismissed.
So ordered. *Page 232